                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

A.J. and K.J.,                      :
                   Plaintiffs,      :
                                    :
            v.                      :                    No. 5:19-cv-01768
                                    :
LANCASTER COUNTY; CRYSTAL A. :
NATAN, Executive Director; ROBIN    :
BOYER; ALEXIS PALMER;               :
CHRISTOPHER HORNBERGER;             :
CHRISTINE SEBASTIAN-BAIR;           :
COURTNEY J. RESTEMAYER, ESQ.;       :
PAT DOES #1-10; ATTORNEY            :
DOES #1-10,                         :
                   Defendants.      :
____________________________________

                                             ORDER

       AND NOW, this 23rd day of December, 2019, upon consideration of the pending motions
to dismiss and motion to strike and for the reasons set forth in the Opinion issued this date, IT IS
HEREBY ORDERED THAT:

       1.        The motion to dismiss, ECF No. 30, is GRANTED.

       2.        The motion to dismiss and motion to strike, ECF No. 31, is GRANTED in part
                 and DENIED in part as follows:

                 a. The request to dismiss is granted.

                 b. The request to strike is denied as moot.

       3.        Plaintiff’s Second Amended Complaint, ECF No. 29, is DISMISSED with
                 prejudice.

       4.        The case is CLOSED.

                                                               BY THE COURT:


                                                               /s/ Joseph F. Leeson, Jr._______
                                                               JOSEPH F. LEESON, JR.
                                                               United States District Court

                                                  1
                                               122319
